Cobb, J.
In the case of Howard v. Hunter, 115 Ga. 357, this court held that in order for a written entry upon a will to operate .as a revocation thereof, it must have either been attested in the same manner and with the same formality as is required for the execution of a will, or the entry must have been written upon the will in such a manner as to obliterate or cancel some material portion of the will. The facts of the present case are almost identical with those of the case just referred to; the only difference being that one word of the entry in the present case was written across one word in the last line of the will. This word was in a sentence which stated merely that a word in the will had been changed before signing. It thus appears that no material portion of the will was obliterated, even if the mere writing across a word in a will, leaving the same perfectly legible, could be said to be an oblitera*1005tion or cancellation within the meaning of the statute which provides that a will may be revoked by cancelling some material portion thereof. The case is upon its facts absolutely controlled by the decision in Howard v. Hunter.

Judgment affirmed.


All the Justices concurring, except Lewis,. J., absent